Orders unanimously modified (1) by providing that the obligation of the husband to pay $150 for the support of the children be suspended during that part of the summer in which he pays all the expenses at camps for the maintenance of the children, and be suspended thereafter to the extent of $75 per week in such period during which he pays all the expenses of the daughter at college and while she is actually away from home at college; (2) by allowing the husband during the pendency of the action, to have, without interference, occupancy of either the city apartment maintained by him or the lakeside house, the choice to be exercised by the wife by notice in writing;' (3) by fixing the counsel fee at $3,000 and, as so modified the orders are affirmed. The injunction against the husband shall affect only the disposition of capital assets and shall not prevent transactions in the ordinary course of business. We have considered on the basis of the record before us the wife’s application to prosecute her separate appeal from that part of the order which disallows personal alimony to her, and we deny that motion. The solution to this and the other questions in the case is an early and careful trial of all the issues raised. Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Breitel and Bergan, JJ. [See post, p. 760.]